IN THE
                         TENTH COURT OF APPEALS



                                No. 10-09-00367-CV

          IN RE CAROLINE DURHAM AND BARRY DURHAM


                                Original Proceeding



                          MEMORANDUM OPINION


      The amended petition for writ of mandamus is denied, and this Court’s

November 6, 2009 stay order is lifted.



                                            REX D. DAVIS
                                            Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed November 10, 2009
[OT06]